DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment 
1- The amendment filed on 12/18/2021 has been entered and fully considered. Claims 1-18 remain pending in the application, where Claims 1 and 10 have been amended.

Examiner’s Amendment
	2- An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney B. Bathurst (Reg. No. 51442) on 02/02/2022.

The application has been amended as follows: 
Claim 1. (Currently Amended) -- A system for wearable spectroscopy comprising: 
a case; 
a tunable laser disposed in the case; 
an opening on a surface of the case, the opening includes an aperture having a rectangular shape; 

an entire sensor disposed within walls of the case, wherein the entire sensor is a single photon avalanche diode array detector, and a sensing surface of the sensor having a filter disposed thereon; and 
electronics coupled to the tunable laser and the sensor, the electronics including a processor, memory, and a battery. –
Claim 5. (Cancelled).
Claim 6. (Cancelled).

All the other claims are entered as filed by Applicants on 12/28/2021.

Response to Arguments
3- As for the 35 USC § 103 rejections, the Applicants' arguments, and amendments to the claims are found persuasive, thusly overcoming all the novelty and obviousness rejections.

Allowable Subject Matter
4- Claims 1-4, 7-18 are allowed. 
The following is an examiner's statement of reasons for allowance:
As to independent apparatus claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious:
A system for wearable spectroscopy comprising: 

a tunable laser disposed in the case; 
an opening on a surface of the case, the opening includes an aperture having a rectangular shape; 
a beam splitter disposed in the case…
an entire sensor disposed within walls of the case, wherein the entire sensor is a single photon avalanche diode detector array, and a sensing surface of the sensor having a filter disposed thereon…

in combination with the other limitations.
The closest prior art found that pertains to the invention, with emphasis added, is Xie, Veltz and Mazed. However, the prior art fail to teach, suggest or render obvious the entire invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mohamed K AMARA/
Primary Examiner, Art Unit 2886